Citation Nr: 0534317	
Decision Date: 12/20/05    Archive Date: 12/30/05

DOCKET NO.  03-03 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right knee 
osteoarthritis.

2.  Entitlement to service connection for a neck condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1942 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in St. 
Petersburg, Florida.  In January 2002, the RO denied service 
connection for osteoarthritis of the right knee and a neck 
condition.  

A review of the claims file shows that the veteran requested 
a BVA hearing at a local VA office before a Member of the 
Board on his VA Form 9 dated in January 2003.  In February 
2003 the veteran elected to withdraw his request for a 
hearing.  In January 2004 the veteran requested a hearing at 
the Regional Office "Decision Review Office."  The veteran 
was scheduled for a hearing on June 14, 2005, and was 
notified of his hearing date, time, and place in an April 
2005 letter.  The veteran withdrew his hearing request in a 
Statement in Support of Claim dated in May 2005.  Accordingly 
appellate review may proceed.

In November 2005 the Board received a motion to advance this 
case on the Board's docket.  The motion to advance the appeal 
was granted.  Accordingly, the Board will proceed without 
further delay.


FINDINGS OF FACT

1.  The veteran does not have osteoarthritis of the right 
knee that was present during his military service; 
degenerative changes were first manifested many years after 
service and are not shown to be related to any event that 
took place in service.

2.  The veteran does not have a current diagnosis of a neck 
condition and there is no medical evidence relating any 
current neck disability to military service.




CONCLUSIONS OF LAW

1.  Osteoarthritis of the right knee was not incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2005).

2.  A neck condition was not incurred in or aggravated during 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The appellant asserts that service connection is warranted 
for osteoarthritis of the right knee and a neck condition.  
He asserts that his right knee osteoarthritis is related to a 
right knee injury that he alleges he suffered while 
undertaking training in service.   He further asserts that 
his neck condition is due to bone spurs caused by judo 
training he asserts he underwent in service.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C. §§ 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted on the basis of a post-service initial 
diagnosis of a disease, when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d).

The Board has reviewed all the evidence in the appellant's 
claims folder, which includes, but is not limited to:  prior 
rating decisions; the appellant's contentions; the 
appellant's service medical records; the appellant's service 
personnel records; lay and "buddy" statements; and progress 
notes from Dr. Richman dated in July 1999 and July 2000. 

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the appellant 
or on his behalf.  Rather, the Board's analysis below will 
focus specifically on what the evidence shows, or fails to 
show, regarding the veteran's claims for service connection 
for osteoarthritis of the right knee and a neck condition.


A.  Osteoarthritis of the Right Knee

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if the 
specified disease is manifested to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's service medical records are devoid of any 
complaint, diagnosis, or treatment for any right leg 
condition.  

The relevant post-service medical evidence includes progress 
notes from Dr. Richman dated in July 1999 and July 2000.

Dr. Richman's July 1999 progress note showed that the veteran 
complained of some discomfort in his right knee.  The veteran 
brought with him, "or sent to me," a letter outlining his 
experiences during WWII, as it related to his right knee.  
The veteran stated that he had multiple injuries about the 
right knee while he was in the service, but apparently his 
service record did not substantiate this, according to the 
veteran.  He complained of inability to straighten the right 
knee and inability to dance on it.  On examination the 
veteran had about a 10 degree flexion contracture.  He had a 
mild valgus alignment to his knee.  X-rays showed lateral 
joint line osteoarthritis with bone-on-bone contact.

The July 2000 note from Dr. Richman showed that the veteran 
was back with a MRI scan of his back that showed some spinal 
stenosis and degenerative disc disease, but nothing severe.  
He had no pain except for the chronic baseline pain in the 
right knee "which was a wartime injury."  His only 
complaint with that was that he could not straighten it out 
all the way.

The Board finds that service connection for right knee 
osteoarthritis is not warranted on either a presumptive or 
direct basis.  There is no record of in-service complaint, 
treatment or diagnosis of any right knee condition.  There is 
also no record of a right knee condition within the one-year 
presumptive period.  The first medical evidence of any right 
knee condition comes in a progress note from Dr. Richman 
dated in July 1999 that showed osteoarthritis some 53 years 
after the veteran's separation from service.  This lengthy 
period without complaint or treatment is evidence that there 
has not been a continuity of symptomatology, and weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Finally, the Board finds that there 
is no competent evidence in the record to show that the 
veteran's right knee condition is related to service.  Dr. 
Richman's reference to it as a wartime injury does amount to 
a medical opinion relating it to service as he was merely 
recounting what the veteran told him.  Accordingly, the 
veteran's claim for service connection for right knee 
osteoarthritis must be denied.

The Board has considered the multiple lay and "buddy" 
statements submitted by the veteran.  The Board points out 
that, although a lay person is competent to testify only as 
to observable symptoms, see Falzone v. Brown, 8 Vet. App. 
398, 403 (1995), a layperson is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  In this case, the Board has determined 
that the medical evidence and the lack thereof for many years 
following service, is more probative of the issue, and that 
it outweighs the veteran's argument that he should be granted 
service connection.

The Board finds that the clear preponderance of the evidence 
is against the veteran's claim for entitlement to service 
connection for osteoarthritis of the right knee.  It follows 
that there is not such a balance of the positive evidence 
with the negative evidence to otherwise permit a favorable 
determination on this issue.  38 U.S.C.A. § 5107(b).

B.  Neck Condition

The veteran's service medical records are devoid of any 
complaint, diagnosis, or treatment of a neck condition.

A progress note from Dr. Richman dated in July 1999, the only 
piece of post-service medical evidence that referred to the 
veteran's neck, showed that "incidentally" the veteran was 
also wearing a neck brace "because of what he said were bone 
spurs related to 'dirty Judo training' in the service during 
WWII."  Dr. Richman believed the veteran was not in need of 
any intervention and did not have enough pain to warrant a 
Cortisone shot.  

The Board finds that service connection for residuals of a 
neck condition is not warranted.  There is no current 
diagnosis of a neck condition.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998).  To the extent the progress notes from 
Dr. Richman showed neck pain, pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  There is no record of a neck 
injury in the veteran's service medical records and he lacks 
the requisite finding of current disability; thus, the claim 
for service connection for a neck condition must be denied.  
Moreover, assuming that he does have current neck disability, 
there is an absence of a record of continuing symptoms for 
several decades following service separation and there is no 
medical evidence relating current neck disability to service.  

The Board has considered the veteran's lay statements 
regarding his neck pain.  The Board points out that, although 
a lay person is competent to testify only as to observable 
symptoms, see Falzone v. Brown, 8 Vet. App. 398, 403 (1995), 
a layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Accordingly, the veteran's claim for service connection for a 
neck condition must be denied.

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant in July 
2001 and August 2005.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

With respect to element (4), the Board notes that the RO's 
August 2005 letter contained a specific request that the 
appellant send VA any evidence in his possession that 
pertained to his claim.  In addition, he was supplied with 
the complete text of 38 C.F.R. § 3.159(b)(1) by way of a 
September 2002 statement of the case (SOC).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the claimant by obtaining the 
appellant's available medical records.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Although certain private treatment records have not been 
obtained, specifically from X-rays from Bassett Hospital from 
Spring 1985 and treatment reports from Dr. Williams from 
August 2001 to the present, it is because the appellant 
failed to complete the necessary authorization forms (see, 
e.g., April 2003 letter requesting authorization for release 
of records from Bassett Hospital and Dr. Williams to which 
there was no response from the appellant).  The Court has 
held that "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
As such, the veteran's claims will be decided on the evidence 
of record.

The Board also notes that VA examinations covering the 
claimed disabilities have not been obtained.  However, the 
Board finds that the evidence, discussed infra, which 
indicates that the veteran did not receive treatment for the 
claimed symptoms during service, or that there is a medical 
nexus between any of the claimed conditions and his service, 
warrants the conclusion that a remand for examinations and/or 
opinions is not necessary to decide the claims.  There is 
simply no factual predicate that could provide the basis for 
an opinion in support of the veteran's claim.  See 38 
U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2004); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of this duty could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Entitlement to service connection for right knee 
osteoarthritis is denied.

Entitlement to service connection for a neck condition is 
denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


